Order entered February 21, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01416-CR

                          ALEXANDER ROBERSON, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 1
                                 Dallas County, Texas
                         Trial Court Cause No. F12-58374-H

                                         ORDER
       We GRANT Court Reporter Vicki L. Tuck’s February 14, 2014 request for an extension

of time to file the reporter’s record to the extent we EXTEND the time to file the reporter’s

record to THIRTY DAYS from the date of this order.

                                                    /s/   LANA MYERS
                                                          JUSTICE